Case 1:19-cv-02557-LTB Document 7 Filed 11/14/19 USDC Colorado Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02557-GPG

ANGELA VILLALOVOS,

       Plaintiff,

v.

JC AUTO TOWING,

       Defendant.


                                 ORDER OF DISMISSAL


       Plaintiff Angela Villalovos currently resides in Pueblo, Colorado. When Plaintiff

initiated this action by filing a Complaint, ECF No. 1, and an Application to Proceed in

District Court without Prepaying Fees or Costs (Long Form), ECF No. 3, she resided in

Denver, Colorado. In an Order to Cure Deficiency, ECF No. 4, entered on September

10, 2019, Magistrate Judge Gordon P. Gallagher directed Plaintiff to submit the

Complaint on a proper Court-approved form. Magistrate Judge Gallagher warned

Plaintiff that the action would be dismissed without further notice if she failed to cure the

deficiency within thirty days.

       On September 12, 2019, Plaintiff filed a Notice of Change of Address. See ECF

No. 5. Magistrate Judge Gallagher entered a Minute Order, ECF No. 6, on October 11,

2019, directing the Clerk of the Court to resend the September 10 Order to Cure to

Plaintiff at the address she provided to the Court on September 12. In the October 11

Minute Order, Magistrate Judge Gallagher allowed Plaintiff an additional thirty days to


                                              1

Case 1:19-cv-02557-LTB Document 7 Filed 11/14/19 USDC Colorado Page 2 of 2



cure the deficiency. Magistrate Judge Gallagher also warned Plaintiff that if she failed

to cure the deficiency within the additional thirty days the action would be dismissed

without further notice.

        Plaintiff now has failed to communicate with the Court, and as a result she has

failed to cure the deficiency within the time allowed. The Court, therefore, will dismiss

the action.

        The Court also certifies pursuant to 28 U.S.C. ' 1915(a)(3) that any appeal from

this Order is not taken in good faith, and, therefore, in forma pauperis status will be

denied for the purpose of appeal. See Coppedge v. United States, 369 U.S. 438

(1962). If Plaintiff files a notice of appeal she must pay the full $505 appellate filing fee

or file a motion to proceed in forma pauperis in the United States Court of Appeals for

the Tenth Circuit within thirty days in accordance with Fed. R. App. P. 24. Accordingly,

it is

        ORDERED that the Complaint and action are dismissed without prejudice

pursuant to Fed. R. Civ. P. 41(b) for failure to comply with the September 10, 2019

Order, within the time allowed, and for failure to prosecute. It is

        FURTHER ORDERED that leave to proceed in forma pauperis on appeal is

denied. It is

        FURTHER ORDERED that all pending motions are denied as moot.

        DATED at Denver, Colorado, this      14th    day of     November         , 2019.

                                           BY THE COURT:

                                             s/Lewis T. Babcock
                                           LEWIS T. BABCOCK, Senior Judge
                                           United States District Court

                                              2

